 



EXHIBIT 10.1

 

AGREEMENT

 

THIS AGREEMENT dated as of December 24, 2018 is by and among Phillip Frost, M.D.
(“Frost”) and Frost Nevada Investments Trust (together with Frost, the
“Sellers”) and Ladenburg Thalmann Financial Services Inc., a Florida corporation
(“Ladenburg”).

 

RECITALS:

 

WHEREAS, the Sellers desires to sell an aggregate of 50,900,000 shares (the
“Shares”) of the common stock, par value $0.0001 per share (the “Common Stock”),
of Ladenburg as set forth on Exhibit A hereto;

 

WHEREAS, Frost was granted options to purchase 3,610,000 shares of Ladenburg’s
Common Stock, as set forth on Exhibit B hereto, and such options remain
unexercised as of the date of this Agreement (each, a “Stock Option” and
collectively, the “Stock Options”), and Frost desires to dispose of the Stock
Options to Ladenburg and receive consideration for the Stock Options as
contemplated hereby;

 

WHEREAS, the board of directors of Ladenburg (the “Board of Directors”) has
determined that it is in the best interest of Ladenburg to acquire the Shares
from the Sellers, and to acquire and cancel the Stock Options from Frost, in
each case, such that the Sellers’ and their affiliates resulting beneficial
ownership of voting securities is below five percent (5%) of Ladenburg’s issued
and outstanding voting securities in the aggregate;

 

WHEREAS, the Board of Directors has determined in good faith that the repurchase
of the Shares in exchange for the consideration contemplated hereby is not
prohibited by Section 607.06401 of the Florida Business Corporation Act and that
after giving effect to the repurchase of the Shares, Ladenburg would be able to
pay its debts as they become due in the usual course of business and Ladenburg’s
total assets would be greater than the sum of its total liabilities plus the
amounts that would be needed, if Ladenburg were to be dissolved at the time of
the repurchase, to satisfy the preferential rights upon distribution of
shareholders whose preferential rights are superior to the holders of
Ladenburg’s Common Stock, in each case, on the basis of its good faith
determination of the fair market value thereof;

 

WHEREAS, the Board of Directors has determined that it is in the best interest
of Ladenburg to acquire the Shares and the Stock Options in exchange for the
consideration set forth herein and on the terms and conditions set forth in this
Agreement;

 

NOW, THEREFORE, in consideration of and subject to the mutual agreements, terms
and conditions herein contained, Ladenburg and the Sellers hereby agree as
follows:

 

1. Exchange of the Shares. Simultaneously with the execution of this Agreement
(the “Closing”), Ladenburg shall purchase from each of the Sellers the number of
Shares set forth on Exhibit A hereto and the Sellers shall sell, assign,
transfer and deliver to Ladenburg, the Shares at a purchase price per Share
equal to $2.50 per Share (in the aggregate, the “Shares Purchase Price”),
payable in cash and principal amount of Ladenburg’s newly-issued 7.25% Senior
Notes due 2028, the form of which is attached hereto as Exhibit C (the “Notes”)
with the amounts and allocation of the components of the Shares Purchase Price
between each of the Sellers as set forth on Exhibit A.

 



 

 



 

2. Cancellation of the Stock Options. At the Closing, Ladenburg shall cancel the
Stock Options held by Frost, and Frost shall agree to forego any rights, title
or interest in the Stock Options, in exchange for the aggregate consideration of
$3,000,000 (the “Options Consideration” and together with the Shares Purchase
Price, the “Consideration”), payable in cash. Upon delivery of the Options
Consideration, the Stock Options shall hereby be cancelled and terminated and
shall be of no further force and effect. Frost hereby irrevocably relinquishes
any right, interest or claim that Frost may have had, may have or may acquire in
the future with respect to the Stock Options. In consideration of Options
Consideration, the sufficiency of which Frost hereby acknowledges, Frost
releases Ladenburg and its subsidiaries and all of their past, present and
future shareholders, directors, officers, employees, agents, divisions, parents,
subsidiaries, related companies, affiliates and assigns, from any and all
claims, charges, demands, suits, rights or causes of action, at law or equity or
otherwise, which he may ever have had, has now or may ever have in the future or
which his heirs, executors or assigns can or shall have, against any or all of
them, whether known or unknown, up until the date hereof, on account of or
arising out of the Stock Options or any agreements related to the Stock Options
(other than the Agreement). Frost specifically waives the benefit of any statute
or rule of law, which, if applied to this Agreement, would otherwise exclude
from its binding effect any claims not now known by Frost to exist. Frost agrees
to execute and/or cause to be delivered to Ladenburg such instruments and other
documents, and shall take such other actions, as Ladenburg may reasonably
request for the purpose of carrying out or evidencing the cancellation and
termination of the Stock Options.

 

3. Closing. At the Closing, (a) the Sellers shall deliver (i) the Shares, in
certificate form and/or via electronic delivery, together with appropriate stock
powers duly executed (which may include an instruction to issue a replacement
certificate for any certificate that represents more shares of Common Stock than
are being transferred pursuant to this Agreement) or in the case of any Shares
represented by book entry, with an appropriate instruction letter or DWAC
instruction; and (ii) to the extent not previously delivered to Ladenburg, each
Seller shall deliver executed copies of IRS Form W-9 certifying that such Seller
is exempt from U.S. federal backup withholding tax and (b) Frost shall deliver
any appropriate instruction letter or other acknowledgement regarding the Stock
Options. Ladenburg shall (x) deliver the cash portion of the Share Purchase
Price payable to the applicable Sellers by wire transfer to an account or
accounts designated by the Sellers; (y) deliver the Options Consideration
payable to Frost by wire transfer to an account or accounts designated by Frost;
and (z) execute and deliver the Notes, to the applicable Sellers.

 

4. Representations of the Sellers. The Sellers hereby represent and warrant,
jointly and not severally, to Ladenburg as follows:

 

(a) Capacity; Enforceability. This Agreement has been duly executed and
delivered by each of the Sellers and, upon due execution by Ladenburg, will
constitute the legal, valid and binding obligation of the Sellers, enforceable
against the Sellers in accordance with its terms, except to the extent that its
enforcement is limited by bankruptcy, insolvency, reorganization or other laws
relating to or affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 



 2 

 



 

(b) Title to the Shares and Stock Options. Each Seller is the sole record and
beneficial owner of, and has good and marketable title to, the Shares set forth
on Exhibit A hereto, free and clear of all liens, security interests, charges,
claims, restrictions and other encumbrances (“Encumbrances”), except for the
restrictive legends that are marked on the Shares and except for transfer
restrictions arising under securities laws. Frost is the sole beneficial owner
of the Stock Options, free and clear of any Encumbrances, and as of the date
hereof, all of the Stock Options are unexercised and unexpired and Frost has not
delivered any form of notice of exercise with regard to such Stock Options. Upon
delivery of the Shares to Ladenburg, Ladenburg will acquire the Shares free and
clear of all liens, security interests, charges, claims, restrictions and other
encumbrances, except for transfer restrictions arising under securities laws.
The Sellers have not granted to any individual or entity, and no individual or
entity has, any options or other rights to buy, or proxies or other rights to
vote, or any other right with respect to, the Shares. No other individual or
entity has any interest in the Shares of any nature. There is no litigation
pending, or to the knowledge of Sellers, threatened, concerning the title to or
ownership of the Shares or the Stock Options or the sale of the Shares by the
applicable Sellers in exchange for cash and the issuance of the Notes by
Ladenburg, the cancellation of the Stock Options in exchange for the Options
Consideration and the other transactions contemplated by this Agreement
(collectively, the “Transactions”).

 

(c) No Conflict. The execution and delivery of this Agreement and the
performance by Sellers of their respective obligations hereunder and compliance
by Sellers with all of the provisions hereof and the consummation of the
Transactions (i) shall not conflict with, or result in a breach or violation of,
any of the terms or provisions of, or constitute a default under, or result in
the acceleration of, or the creation of any Encumbrance under, or give rise to
any termination right under, any material contract to which such Seller is a
party, (ii) for any Seller that is not a natural person, shall not result in any
violation or breach of any provisions of the organizational documents of such
Seller and (iii) shall not conflict with or result in any violation of, or any
termination or material impairment of any rights under, any statute or any
license, authorization, judgment, injunction, decree or other legal restraint,
rule or regulation of any federal, state, local or foreign government or any
court, administrative body, agency or commission or other governmental or
quasi-governmental entity, authority or instrumentality, domestic or foreign,
having competent jurisdiction over such Seller or such Seller’s properties or
assets, except with respect to each of (i), (ii) and (iii), such conflicts,
violations or defaults as would not be reasonably expected to have a material
adverse effect on the ability of the Sellers to consummate the Transactions.

 

(d) No Broker or Finder. No person is entitled to any broker’s, finder’s or
similar fees, commissions or expenses in connection with this Agreement or the
Transactions contemplated by this Agreement based upon arrangements made by or
on behalf of any of the Sellers, nor is any person entitled to a commission or
fee in connection with the solicitation of the exchange of the Shares
contemplated hereby.

 



 3 

 



 

5. Representations and Warranties of Ladenburg. Ladenburg hereby represents and
warrants to the Sellers as follows:

 

(a) Capacity. Ladenburg is a corporation organized under the laws of the State
of Florida and has the requisite power and authority to execute, deliver and
perform this Agreement and the Notes.

 

(b) Enforceability. This Agreement and the Notes have been duly authorized by
all necessary corporate action and executed and delivered by Ladenburg and, upon
due execution by the Sellers, will constitute the legal, valid and binding
obligations of Ladenburg, enforceable against Ladenburg in accordance with its
terms, except to the extent that such enforcement is limited by bankruptcy,
insolvency, reorganization or other laws relating to or affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

(c) No Conflict. The execution and delivery of this Agreement and the
performance by Ladenburg of its obligations hereunder and compliance by
Ladenburg with all of the provisions hereof and the consummation of the
Transactions (i) shall not conflict with, or result in a breach or violation of,
any of the terms or provisions of, or constitute a default under, or result in
the acceleration of, or the creation of any Encumbrance under, or give rise to
any termination right under, any material contract to which such Ladenburg is a
party, (ii) shall not result in any violation or breach of any provisions of the
organizational documents of Ladenburg and (iii) shall not conflict with or
result in any violation of, or any termination or material impairment of any
rights under, any statute or any license, authorization, judgment, injunction,
decree or other legal restraint, rule or regulation of any federal, state, local
or foreign government or any court, administrative body, agency or commission or
other governmental or quasi-governmental entity, authority or instrumentality,
domestic or foreign, having competent jurisdiction over Ladenburg or such
Ladenburg’s properties or assets, except with respect to each of (i), (ii) and
(iii), such conflicts, violations or defaults as would not be reasonably
expected to have a material adverse effect on the ability of the Ladenburg to
consummate the Transactions.

 

(d) Consents. No material approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any governmental authority is necessary
or required in connection with the execution, delivery or performance by the
Issuer of this Agreement or the Notes, except for (i) the approvals, consents,
exemptions, authorizations, actions, notices and filings that have been duly
obtained, taken, given or made and are in full force and effect and (ii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make would not reasonably be expected
to have a material adverse effect on the ability of the Ladenburg to consummate
the Transactions.

 

(e) Solvency. At the Closing, after giving effect to the Transactions,
Ladenburg, on a consolidated basis with its subsidiaries, would be able to pay
its debts as they become due in the usual course of business and Ladenburg’s
total assets would be greater than the sum of its total liabilities plus the
amounts that would be needed, if Ladenburg were to be dissolved at the time of
the repurchase, to satisfy the preferential rights upon distribution of
shareholders whose preferential rights are superior to the holders of
Ladenburg’s Common Stock, in each case, on the basis of its good faith
determination of the fair market value thereof.

 

(f) No Registration. Assuming the accuracy of the representations and
acknowledgements made by the Sellers herein, it is not necessary, in connection
with the initial offer, issuance, sale and delivery of the Notes to the Sellers,
to register the Notes under the Securities Act of 1933, as amended (the
“Securities Act”) or to qualify this Agreement under the U.S. Trust Indenture
Act of 1939, as amended.

 



 4 

 



 

6. Ownership Covenant. Frost hereby agrees that at no time shall he, and/or his
affiliates, directly or indirectly, beneficially own more than 4.9% of the then
outstanding voting securities of Ladenburg (the “Threshold”) or otherwise
control Ladenburg. Frost shall advise Ladenburg in writing of any purchase or
sale of voting securities of Ladenburg by Frost or any of his affiliates within
three business days thereafter. Prior to Ladenburg’s making any purchases of its
voting securities that would result in Frost and his affiliates beneficially
owning more than the Threshold, Ladenburg shall give the Sellers seven calendar
days’ prior notice of such purchase transaction, and Sellers agree that they
will either (a) enter into an agreement to sell an amount of Ladenburg voting
securities to Ladenburg sufficient by the date of such purchase transaction or
(b) otherwise dispose of an amount of Ladenburg voting securities by the date of
such purchase transaction, in each case to ensure that their beneficial
ownership is below the Threshold. The term “affiliate” as used in this Section 6
shall mean, with respect to a specified person, another person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the specified person. The term “control” shall
mean the possession, direct or indirect, of the power to direct or cause the
direction of or exercise a controlling influence over the management and
policies of a person, whether through the ownership of voting securities, by
contract or otherwise.

 

7. Notice. Any notice, request, demand or other communication required or
permitted under this Agreement shall be in writing and shall be delivered
personally or sent by certified mail, return receipt requested, postage prepaid,
or sent by facsimile or prepaid overnight courier to the parties at the names
and addresses set forth below (or at such other addresses as shall be specified
by the parties by like notice).

 

  If to Ladenburg, then to:       Ladenburg Thalmann Financial Services Inc.  
4400 Biscayne Blvd., 12th Floor   Miami, Florida 33137   Attention: Brian Heller
      With a copy to:       Sullivan & Cromwell LLP   1888 Century Park E. #2100
  Los Angeles, CA 90067   Attention: Alison S. Ressler       If to the Sellers,
then to:       Dr. Phillip Frost   4400 Biscayne Blvd., 15th Floor   Miami, FL
33137       With a copy to:       King & Spalding LLP   1185 Avenue of the
Americas   New York, NY 10023   Attention: James Woolery

 



 5 

 



 

8. Amendment. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended, and the terms and conditions of this Agreement may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege pursuant to this Agreement shall
operate as a waiver thereof, nor shall any waiver of the part of any party of
any right, power or privilege pursuant to this Agreement, nor shall any single
or partial exercise of any right, power or privilege pursuant to this Agreement,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement. The rights and remedies
provided pursuant to this Agreement are cumulative and are not exclusive of any
rights or remedies which any party otherwise may have at Law or in equity.

 

9. Acknowledgements. The Sellers each acknowledge and agree as follows:

 

(a) Ladenburg may now possess and may hereafter possess certain information
about Ladenburg and its financial condition, results and prospects including,
without limitation, historic, projected or pro forma quarterly or annual
financial results and other financial information, future financing plans and
strategies, future acquisition plans and strategies, pending contracts and any
other financial or other information concerning Ladenburg (collectively,
“Information”), that may or may not be independently known to the Sellers.

 

(b) The Sellers have entered into this Agreement and agrees to consummate the
Transactions notwithstanding that the Sellers are aware that Information may
exist and that such Information may not have been disclosed by Ladenburg to it,
and confirms and acknowledges that neither the existence of any Information, nor
the substance of it, nor the fact that it may not have been disclosed by
Ladenburg to the Sellers, would in any way impact his determination to enter
into this Agreement and to consummate the purchase and sale of the Shares
pursuant hereto. The Sellers further acknowledge that they have independently
determined to enter into the Transactions and that they did not request, receive
or rely upon any statement or representation regarding the value of the Shares,
the Notes, the Stock Options or any other asset from Ladenburg. The Sellers
agree that they shall not sue, commence litigation or make any claim arising out
of or related to any omission by Ladenburg to disclose Information to the
Sellers.

 

(c) Each of the Sellers is a (i) an accredited investor as such term is defined
in Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended and (ii) a sophisticated investor with the knowledge, sophistication and
experience in financial and business matters that such Seller is capable of
evaluating the merits and risks of entering into this Agreement and
contemplating the Transactions. Each of the Sellers has had the opportunity to
conduct its own investigation, to the extent the Sellers have deemed it
necessary and desirable, and have adequate information concerning the business,
financial condition and future prospects of Ladenburg to make an informed
decision regarding the Transaction and have independently, in consultation with
their counsel and without reliance upon Ladenburg, and based on such information
as they have deemed appropriate, including their own current financial
condition, in their independent judgment made their own analysis and determined
that it is in their own best interest to enter into this Agreement at this time.

 



 6 

 



 

(d) Except as set forth in Section 4 hereof, Ladenburg and its shareholders,
officers, directors, employees, agents or affiliates have not made and do not
make any representation or warranty, whether express or implied, including
without limitation with respect to the business, condition (financial or
otherwise), properties, prospects, creditworthiness, status or affairs of
Ladenburg, of any kind or character. Each Seller acknowledges that Ladenburg is
relying on the representations, agreements and acknowledgements set forth in
Sections 4, 6 and 9 in engaging in the Transactions, and would not engage in the
Transactions in the absence of such representations and agreements.

 

10. Expense Reimbursement and Waiver of Conflicts. In connection with any actual
or threatened third-party or derivative claims, actions, suits or demands
asserted against Sellers arising out of the Transactions (each, a “Proceeding”),
Sellers agree that Ladenburg shall be entitled to assume and direct the defense
thereof, provided that the Sellers shall be entitled to cooperate and
participate therein with counsel reasonably satisfactory to the Sellers;
provided further that in the event Sellers determine in good faith that there is
an actual or imminent conflict of interests between the Sellers and Ladenburg or
any named defendant director or officer of Ladenburg, counsel for the Sellers
shall direct the defense of the Sellers with respect to such Proceeding. Subject
to the limitations contained in this paragraph, and subject to any limitations
imposed by Florida law, in connection with the foregoing, Ladenburg agrees to
reimburse Sellers upon demand for all reasonable and documented out-of-pocket
legal fees and related out-of-pocket defense costs incurred by Sellers for the
retention of their own counsel (including one primary and one local counsel in
each applicable jurisdiction) in connection with preparing to defend or
defending any Proceeding; provided that the amount of such reimbursement shall
not exceed 50% of the legal fees and defense costs paid to counsel retained to
represent Ladenburg and/or its directors or officers in connection with such
Proceedings. To facilitate the joint defense contemplated hereby, Sellers agree
to waive any and all conflicts of interest that may arise from the joint
representation and to execute all documents reasonably requested by counsel to
reflect such waivers.

 

11. Release.

 

(a) Ladenburg hereby expressly releases each Seller, any of its affiliates, or
any Person representing or acting on behalf of any Seller or any of their
respective affiliates (collectively, the “Seller Parties”) and their respective
officers, employees, agents and controlling persons from any and all liabilities
arising from or in connection with the Transactions, and Ladenburg hereby agrees
to make no claim (and it hereby waives and releases all claims that it may
otherwise have) against the Seller Parties and their respective officers,
employees, agents and controlling persons from or in connection with the
Transactions, whether arising before, in connection with or after the date of
this Agreement. Ladenburg hereby agrees that the release and waiver contained in
this paragraph is unconditional and irrevocable.

 



 7 

 



 

(b) Each Seller hereby expressly releases Ladenburg, any of its affiliates, or
any Person representing or acting on behalf of Ladenburg or any of its
affiliates (collectively, the “Ladenburg Parties”) and their respective
officers, employees, agents and controlling persons from any and all liabilities
arising from or in connection with the Transactions, and such Seller hereby
agrees to make no claim (and it hereby waives and releases all claims that it
may otherwise have) against the Ladenburg Parties and their respective officers,
employees, agents and controlling persons from or in connection with the
Transactions, whether arising before, in connection with or after the date of
this Agreement. Each Seller hereby agrees that the release and waiver contained
in this paragraph is unconditional and irrevocable.

 

(c) Notwithstanding any provision of this Agreement, including for the avoidance
of doubt the reimbursement provisions of Section 10 hereof, nothing in this
Section 11 shall be construed as a waiver of any other right, privilege or
entitlement that Frost has in his capacity as a former director of Ladenburg,
including without limitation any right that Frost has under any insurance policy
of Ladenburg or its affiliates, or Ladenburg’s articles of incorporation and
bylaws, or under applicable law or otherwise.

 

12. Survival. The parties agree that all of the representations and warranties
contained in Sections 4, 5 and 9 and the covenants contained in Sections 6, 10
and 11 shall survive the Closing.

 

13. Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior agreements, arrangements or understandings,
whether written or oral, between the parties with respect to the subject matter
of this Agreement.

 

14. Binding Effect; Assignment. The provisions of this Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns. No party hereto
may assign this Agreement or any rights hereunder, in whole or in part, except
that Ladenburg may assign this Agreement to any of its affiliates.

 

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Florida without giving effect to
principles of conflicts of law. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR THE SALE OF THE SHARES SHALL BE BROUGHT EXCLUSIVELY IN THE
COURTS OF THE UNITED STATES LOCATED IN MIAMI-DADE COUNTY, FLORIDA. BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO IRREVOCABLY AGREES TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH COURTS IN RESPECT OF THIS AGREEMENT OR THE SALE OF THE
SHARES. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION OR AGREEMENT CONTEMPLATED
HEREBY OR THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument (including via facsimile or other
electronic transmission).

 

17. Further Assurances. The parties hereto agree to promptly take such steps as
may be necessary to effectuate the purposes and intent of this Agreement.

 

18. Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement or of any other
agreement between them with respect to the Transactions were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, in addition to any other applicable remedies at law or
equity, the parties shall be entitled to an injunction or injunctions, without
proof of damages, to prevent breaches of this Agreement or of any other
agreement between them with respect to the Transactions and to enforce
specifically the terms and provisions of this Agreement.

 

19. Expenses. Except as otherwise set forth in Section 10, each of Ladenburg and
the Sellers shall bear their own expenses in connection with the drafting,
negotiation, execution and delivery of this Agreement and the consummation and
performance of the Transactions contemplated hereby.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 8 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.



 

THE SELLERS:   THE PURCHASER:           /s/ Phillip Frost, M.D.   Ladenburg
Thalmann Financial Services Inc. Phillip Frost, M.D.             By: /s/ Richard
J. Lampen     Name: Richard J. Lampen       Title: Chairman, President and Chief
Executive Officer           Frost Nevada Investments Trust                 By:
/s/ Phillip Frost, M.D.       Name: Phillip Frost, M.D.       Title: Trustee    
 



 

   

 

 

Exhibit A:
Share Ownership and Consideration

 

Seller 

Number of

Shares of

Common Stock Owned

  

Number of

Shares of

Common Stock Exchanged

   Cash Consideration   Principal Amount of Notes Consideration  Phillip Frost,
M.D.   3,095,000    3,095,000   $2,737,500   $5,000,000  Frost Nevada
Investments Trust   54,013,431    47,805,000   $48,162,500   $71,350,000 

 





   

 

 

Exhibit B:

Stock Options

 

Grant Date  Expiry Date  Exercise Price   Outstanding and Vested  08/27/2009 
08/27/2019  $0.7300    20,000.00  01/14/2010  09/20/2019  $0.9000  
 1,000,000.00  09/24/2010  09/24/2020  $1.1100    20,000.00  03/02/2011 
09/20/2019  $1.2800    600,000.00  11/10/2011  11/10/2021  $1.7900    20,000.00 
01/31/2012  09/20/2019  $2.8000    750,000.00  09/28/2012  09/28/2022  $1.3200  
 50,000.00  01/28/2013  09/20/2019  $1.4000    300,000.00  05/09/2013 
05/09/2023  $1.4600    50,000.00  01/17/2014  09/20/2019  $3.2500    400,000.00 
06/25/2014  06/25/2024  $3.0100    50,000.00  01/20/2015  09/20/2019  $4.2500  
 150,000.00  05/18/2015  05/18/2025  $3.3800    50,000.00  01/14/2016 
09/20/2019  $2.6500    100,000.00  05/18/2016  05/18/2026  $2.4000    50,000.00 
            3,610,000.00 

 



   

 

 

Exhibit C:

Form of Note

 



   

 



